Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S Patent No. 5613505) in view of McGlumphy (U.S Patent No. 3540456) and further in view of Gindrat (U.S Pub No. 20140166032).
Regarding claim 1. Campbell discloses method for manufacturing an inductively heatable aerosol-forming substrate, the method comprising:  
providing an inductively heatable continuous sheet-like material;
joining tobacco and the inductively heatable continuous sheet- like material to form an inductively heatable aerosol-forming substrate according to well known methods such as the manufacturing of reconstituted tobacco products (column 12, lines 4-37 and fig. 10A).
Since Campbell discloses the substrate is manufactured according to well known methods of manufacturing of reconstituted tobacco products, one of ordinary skill in the art would look in the manufacturing of constituted tobacco products and found the reference of McGlumphy and follows McGlumphy’s method to produce the inductively heatable aerosol-forming substrate of Campbell.  McGlumphy discloses a manufacturing of reconstituted tobacco products comprising the step of providing a tobacco containing slurry; drying the substrate while 
The combination of Campbell and McGlumphy taken together as a whole teaches/suggests providing a tobacco containing slurry; providing an inductively heatable continuous sheet-like material; joining the tobacco and the inductively heatable continuous sheet- like material to form an inductively heatable aerosol-forming substrate; drying the inductively heatable aerosol-forming substrate while transporting the inductively heatable aerosol-forming substrate on a conveyor device.
Campbell does not expressly discloses gathering the inductively heatable aerosol-forming substrate into a continuous rod.  Gindrat discloses gathering a continuous sheet of tobacco material to form a rod [0035] and [0104].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the rod making process as taught by Gindrat to gather the inductively heatable aerosol-forming substrate of Campbell and McGlumphy into a continuous rod.  The combination of Campbell, McGlumphy and Gindrat taken together as a whole discloses the inductively heatable continuous sheet-like material is homogenously distributed over the cross section of the rod.
Regarding claim 2, the combination of Campbell and McGlumphy discloses supplying either one of the inductively heatable continuous sheet-like material or the tobacco containing slurry onto the conveyor device; depositing the inductively heatable continuous sheet-like material onto the tobacco containing slurry being transported on the conveyor device.  
Regarding claim 3, the combination of Campbell and McGlumphy discloses the step of joining the tobacco containing slurry and the inductively heatable continuous sheet-like material comprises supplying the tobacco containing slurry onto the inductively heatable continuous sheet-like material before the so formed inductively heatable aerosol- forming substrate is arranged and transported on the conveyor device (see fig. 1 of McGlumphy).  Preliminary AmendmentPage 4 of 6Application No.:Filing Date:

Regarding claim 5, the combination of Campbell and McGlumphy discloses the inductively heatable aerosol-forming substrate is transported on a heated conveyor belt (by reference sign 16, fig. 1 of McGlumphy), thereby drying the inductively heatable aerosol-forming substrate.  
Regarding claim 6, Campbell discloses providing the inductively heatable continuous sheet-like material in the form of a foil, mesh or web (figs. 10A-10B).  
Regarding claim 7, Campbell discloses the inductively heatable continuous sheet-like material is a continuous metallic susceptor material (fig. 10B).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S Patent No. 5613505) in view of McGlumphy (U.S Patent No. 3540456)  and Gindrat (U.S Pub No. 20140166032) as applied to claim 1 above and further in view of Counts et al. (U.S Patent No. 5369723).  Campbell does not expressly discloses the content of tobacco slurry.  One of ordinary skill in the art at the time the invention was made would look in the tobacco fibrous mat for use in electrical smoking article and found the reference of Counts.  Counts discloses tobacco containing slurry comprises tobacco particles, fiber particles, glycerin (corresponding to the claimed aerosol former) and binder (Example IV).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the contents disclosed by Counts for the tobacco slurry of the combination of Campbell and McGlumphy.
Response to Arguments
Applicant’s arguments filed 1/8/2021 have been considered but are moot in view of the new ground of rejection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747